DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Tracking application in claim 17
**The tracking application disclosed above has been interpreted as tied to the structure of an eyewear device as disclosed in the originally filed specification at least in paragraphs [0085] and [0086].**
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis.

In regards to independent claim 1, the limitation recites “the display” in line 1, in which no previous instance of “a display” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 17, the limitation recites “the method of claim 16” in line 1, however the claim refers back to claim 16 which is a system claim which is improper, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to independent claim 18, the limitation recites “the steps of” in line 2, in which no previous instance of “steps” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 19, the limitation recites “the further steps of” in lines 2-3, in which no previous instance of “further steps” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the process” in line 10, in which no previous instance of “a process” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 20, the limitation recites “the further steps of” in lines, in which no previous instance of “further steps” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the process” in line 8, in which no previous instance of “a process” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claims 2-16, these claims depend from rejected base claims, and thus there is insufficient antecedent basis for the limitations in these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 5-8, 10, 11, 13-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cirulis (July 2020 “Large Scale Augmented Reality for Collaborative Environments”, hereinafter referenced “Cir”)

In regards to claim 1. Cir discloses a method of controlling the display of virtual elements relative to movable objects (Cir, Fig. 2), comprising: 
-pairing an eyewear device with at least two synchronized receivers at fixed receiver locations relative to a physical environment (Cir, Figs. 1 and 5 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 330 and page 327; Reference at page 330 discloses to provide collaboration between two or more participants, all UWB sensor position data should be delivered to all AR HMDs (interpreted as the pairing of eyewear devices regarding HMD’s). Page 327 discloses Ultra-wideband uses short-range radio communication. Compared to Bluetooth Low Energy and Wi-Fi, position determination is not based on measuring signal strength (Receive Signal Strength Indicator, RSSI), but on a runtime method Time of Flight (ToF) or time-difference-of arrival (TDoA). It measures the time light propagates between an object and several anchors. At least three receivers are required for the exact localization of an object using trilateration. Figs. 1 and 5 illustrates the anchors or fixed receiver locations with respect to a physical environment), 
-wherein the receivers calculate a current object location of a movable object (Cir, “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; Reference discloses as this is an augmented reality mode, the room can be equipped with furniture and different types of natural objects and at the same time be populated with virtual objects and avatars in form of 3D models. By placing a physical UWB sensor at any position in the room, the associated 3D model is moved to a new position) with an object location application based on a pulse broadcast (Cir, “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 327; Reference discloses in recent years, high precision has been achieved in UWB tracking, meaning that this technology could be suitable not only for sports tracking and for logistics, but also for multiple-user collaborative VR/AR environments….UWB utilizes a train of impulses…The pulses themselves are very narrow, typically no more than two nanoseconds. The AR/VR application of the HMD implementing the UWB sensor interpreted as using an object location application based on the UWB sensor pulse data) an ultra-wideband pulse transmitter coupled to the movable object (Cir, “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; Reference discloses by placing a physical UWB sensor at any position in the room, the associated 3D model is moved to a new position), 
-the broadcast pulse comprising a unique identifier (Cir, “4 Discussion of UWB Tracking Suitability for Large-Scale AR Solutions” section page 334; Reference discloses rotation data is also available as
the UWB sensor’s casing contains a 9 axis IMU (Inertial Measurement Unit) [8], which
is useful to determine view direction and virtual object orientation for 3D models that
are associated with specific UWB sensors based on their ID numbers. The ID numbers corresponding to the ultra-wide band sensors interpreted as the unique identifiers), 
-and the eyewear device comprising a processor, a memory, a localization application, a rendering application, and a display (Cir, “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; Reference discloses the current AR UWB test bed allows testing the operation of advanced augmented reality scenarios (see Fig. 2) with two or more participants wearing Magic Leap or MS Hololens AR head mounted displays (HMD). An UWB sensor that is attached to the headset tracks participant position. As this is an augmented reality mode, the room can be equipped with furniture and different types of natural objects and at the same time be populated with virtual objects and avatars in form of 3D models. The Magic leap or MS Hololens implicitly provides an eyewear device comprising processor, memory, a display. The display of virtual objects and avatars in augmented reality  based on tracked position of the participant indicates the inclusion of localization and rendering applications for the HMD); 
-determining a current eyewear location of the eyewear device with the localization application (Cir, “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; Reference discloses the current AR UWB test bed allows testing the operation of advanced augmented reality scenarios (see Fig. 2) with two or more participants wearing Magic Leap or MS Hololens AR head mounted displays (HMD). An UWB sensor that is attached to the headset tracks participant position); 
-and presenting, with the rendering application, a virtual element on the display as an overlay relative to the calculated current object location and in relative proximity to the determined current eyewear location (Cir, Fig. 2 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; Reference discloses the current AR UWB test bed allows testing the operation of advanced augmented reality scenarios (see Fig. 2) with two or more participants wearing Magic Leap or MS Hololens AR head mounted displays (HMD). An UWB sensor that is attached to the headset tracks participant position. As this is an augmented reality mode, the room can be equipped with furniture and different types of natural objects and at the same time be populated with virtual objects and avatars in form of 3D models. By placing a physical UWB sensor at any position in the room, the associated 3D model is moved to a new position. Predefined static objects can be placed before running merged worlds. The HMD device allowing for display of AR objects and avatars in relation to natural objects in the room and the ability to move the associated 3D models in relation to the UWB sensor position interpreted as presenting, with the rendering application, a virtual element on the display as an overlay relative to the calculated current object location and in relative proximity to the determined current eyewear location).  

In regards to claim 2. The method of claim 1.
Cir further discloses
-wherein the current object location comprises a current position and a current orientation, the method further comprising: broadcasting a second pulse from a second ultra-wideband pulse transmitter coupled to the movable object at a known distance from the pulse transmitter, wherein the step of calculating a current object location further comprises: calculating the current orientation based on the broadcast second pulse (Cir, Fig. 2 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 327 and “4 Discussion of UWB Tracking Suitability for Large-Scale AR Solutions” section page 334; Reference at page 327 discloses in recent years, high precision has been achieved in UWB tracking, meaning that this technology could be suitable not only for sports tracking and for logistics, but also for multiple-user collaborative VR/AR environments….UWB utilizes a train of impulses (interpreted as first, second, etc. pulses)…The pulses themselves are very narrow, typically no more than two nanoseconds. Page 334 discloses rotation data is also available as the UWB sensor’s casing contains a 9 axis IMU (Inertial Measurement Unit) [8], which is useful to determine view direction and virtual object orientation for 3D models that are associated with specific UWB sensors…(interpreted as broadcasting a second pulse from a second ultra-wideband pulse transmitter coupled to the movable object at a known distance from the pulse transmitter, wherein the step of calculating a current object location further comprises: calculating the current orientation based on the broadcast second pulse)).  

In regards to claim 5. Cir teaches the method of claim 1.
Cir further discloses
-wherein the step of presenting a virtual element further comprises: retrieving from a virtual element library, for the virtual element, a plurality of image assets and a desired size relative to the physical environment (Cir, Figs 3-4 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; References regarding figures illustrate virtual avatar rendered in physical environment as an avatar adjustment panel provides parameters for desired size regarding “scale”. Page 328 discloses it is possible to replace present 3D models with other models from a database (interpreted as element library)); 
-and rendering the virtual element at a current size based on the image assets, the desired size, and the calculated current object location, such that the virtual element appears persistently at the desired size relative to the movable object in the physical environment (Cir, Figs 3-4 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; References regarding figures illustrate virtual avatar rendered in physical environment as an avatar adjustment panel provides parameters for desired size regarding “scale”. Page 328 discloses Newly added models can be adjusted by changing their location, rotation and scale).  

In regards to claim 6. Cir teaches the method of claim 1.
Cir further discloses
-wherein the pulse transmitter comprises a power supply, a pulse generator, a transmitter, an antenna, and a read-only memory (Cir, Figs 3-4 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 327; Reference discloses in recent years, high precision has been achieved in UWB tracking, meaning that this technology could be suitable not only for sports tracking and for logistics, but also for multiple-user collaborative VR/AR environments. Ultra-wideband uses short-range radio communication. Compared to Bluetooth Low Energy and Wi-Fi, position determination is not based on measuring signal strength (Receive Signal Strength Indicator, RSSI), but on a runtime method Time of Flight (ToF) or time-difference-of arrival (TDoA). It measures the time light propagates between an object and several anchors. At least three receivers are required for the exact localization of an object using trilateration. A direct line of sight between the receiver and transmitter is required [7]. UWB utilizes a train of impulses rather than a modulated sine wave to transmit information. The functions of using pulses, transmitting radio communicating interpreted as the UWB or pulse transmitter comprising components that perform these function such as a power supply, a pulse generator, a transmitter, and an antenna. Page 329 discloses use of database regarding 3D models thus interpreted as providing memory), 
-the method further comprising: storing in the memory the unique identifier associated with the pulse transmitter, an object identifier associated with the movable object (Cir, Figs 3-4 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 329 and “4 Discussion of UWB Tracking Suitability for Large-Scale AR Solutions” section page 334; Reference discloses use of database regarding 3D models thus interpreted as providing memory for storage. Page 334 discloses rotation data is also available as the UWB sensor’s casing contains a 9 axis IMU (Inertial Measurement Unit) [8], which is useful to determine view direction and virtual object orientation for 3D models that are associated with specific UWB sensors based on their ID numbers. The ID numbers corresponding to the ultra-wide band sensors and the associated objects that can be moved is interpreted as the unique identifiers and object identifiers associated with the pulse transmitter, an object identifier associated with the movable object), 
-and a predefined object mesh comprising known dimensions associated with the movable object  (Cir, Figs 3-4 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 329; Reference discloses runtime object management functionality is provided in AR mode. It is possible to replace present 3D models with other models from a database. Newly added models can be adjusted by changing their location, rotation and scale (see Fig. 4). The ability to change 3D object scale indicates the object mesh being rendered with an initial predefined scale or dimensions); 
-and composing the pulse to include the object mesh (Cir, Fig. 2; Reference illustrates objects associated with UWB  sensor as the virtual avatar is shown as an object mesh).  

In regards to claim 7. Cir teaches the method of claim 1.
Cir further discloses
-further comprising: storing, in a movable object database, the unique identifier associated with the pulse transmitter, an object identifier associated with the movable object (Cir, Figs 3-4 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 329 and “4 Discussion of UWB Tracking Suitability for Large-Scale AR Solutions” section page 334; Reference discloses use of database regarding 3D models thus interpreted as providing memory for storage. Page 334 discloses rotation data is also available as the UWB sensor’s casing contains a 9 axis IMU (Inertial Measurement Unit) [8], which is useful to determine view direction and virtual object orientation for 3D models that are associated with specific UWB sensors based on their ID numbers. The ID numbers corresponding to the ultra-wide band sensors and the associated objects that can be moved is interpreted as the unique identifiers and object identifiers associated with the pulse transmitter, an object identifier associated with the movable object), 
-and a predefined object mesh associated with the movable object (Cir, Fig. 4; Reference illustrates objects associated with UWB  sensor as the virtual avatar is shown as an associated object mesh), 
-wherein the object mesh comprises a set of physical dimensions of the movable object (Cir, Fig. 4; Reference illustrates virtual avatar mesh object associated with a set of physical dimensions regarding the scale parameters shown in the adjustment panel) , wherein the step of calculating a current object location further comprises: calculating the current object location based on the object mesh (Cir, “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; Reference discloses as this is an augmented reality mode, the room can be equipped with furniture and different types of natural objects and at the same time be populated with virtual objects and avatars in form of 3D models. By placing a physical UWB sensor at any position in the room, the associated 3D model is moved to a new position).  

In regards to claim 8. Cir teaches the method of claim 1.
Cir further discloses
-further comprising: recording a static mesh associated with the physical environment, wherein the static mesh comprises dimensions associated with a plurality of stationary objects located in the physical environment (Cir, Fig. 2; Reference illustrates placement of recorded static 3D models in predefined coordinates associated with predefined 3D objects within the physical environment),
-wherein the step of presenting a virtual element further comprises: presenting the virtual element relative to the plurality of stationary objects according to the static mesh (Cir, Fig. 2; Reference illustrates display of virtual avatar in relation to stationary objects regarding the placed static 3D models).  

In regards to claim 10. Cir discloses a system for tracking objects and displaying virtual elements (Cir, Fig. 2), comprising: 
-an eyewear device in paired communication with at least two synchronized receivers at fixed receiver locations relative to a physical environment (Cir, Figs. 1 and 5 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 330 and page 327; Reference at page 330 discloses to provide collaboration between two or more participants, all UWB sensor position data should be delivered to all AR HMDs (interpreted as the pairing of eyewear devices regarding HMD’s). Page 327 discloses Ultra-wideband uses short-range radio communication. Compared to Bluetooth Low Energy and Wi-Fi, position determination is not based on measuring signal strength (Receive Signal Strength Indicator, RSSI), but on a runtime method Time of Flight (ToF) or time-difference-of arrival (TDoA). It measures the time light propagates between an object and several anchors. At least three receivers are required for the exact localization of an object using trilateration. Figs. 1 and 5 illustrates the anchors or fixed receiver locations with respect to a physical environment), 
-wherein the receivers calculate a current object location of a movable object (Cir, “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; Reference discloses as this is an augmented reality mode, the room can be equipped with furniture and different types of natural objects and at the same time be populated with virtual objects and avatars in form of 3D models. By placing a physical UWB sensor at any position in the room, the associated 3D model is moved to a new position) with an object location application based on a pulse broadcast (Cir, “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 327; Reference discloses in recent years, high precision has been achieved in UWB tracking, meaning that this technology could be suitable not only for sports tracking and for logistics, but also for multiple-user collaborative VR/AR environments….UWB utilizes a train of impulses…The pulses themselves are very narrow, typically no more than two nanoseconds. The AR/VR application of the HMD implementing the UWB sensor interpreted as using an object location application based on the UWB sensor pulse data) an ultra-wideband pulse transmitter coupled to the movable object (Cir, “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; Reference discloses by placing a physical UWB sensor at any position in the room, the associated 3D model is moved to a new position),
-the broadcast pulse comprising a unique identifier (Cir, “4 Discussion of UWB Tracking Suitability for Large-Scale AR Solutions” section page 334; Reference discloses rotation data is also available as
the UWB sensor’s casing contains a 9 axis IMU (Inertial Measurement Unit) [8], which
is useful to determine view direction and virtual object orientation for 3D models that
are associated with specific UWB sensors based on their ID numbers. The ID numbers corresponding to the ultra-wide band sensors interpreted as the unique identifiers), the eyewear device comprising a processor, a memory, a localization application, a rendering application, and a display (Cir, “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; Reference discloses the current AR UWB test bed allows testing the operation of advanced augmented reality scenarios (see Fig. 2) with two or more participants wearing Magic Leap or MS Hololens AR head mounted displays (HMD). An UWB sensor that is attached to the headset tracks participant position. As this is an augmented reality mode, the room can be equipped with furniture and different types of natural objects and at the same time be populated with virtual objects and avatars in form of 3D models. The Magic leap or MS Hololens implicitly provides an eyewear device comprising processor, memory, a display. The display of virtual objects and avatars in augmented reality  based on tracked position of the participant indicates the inclusion of localization and rendering applications for the HMD),
-wherein the localization application determines a current eyewear location of the eyewear device (Cir, “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; Reference discloses the current AR UWB test bed allows testing the operation of advanced augmented reality scenarios (see Fig. 2) with two or more participants wearing Magic Leap or MS Hololens AR head mounted displays (HMD). An UWB sensor that is attached to the headset tracks participant position), 
-and wherein the rendering application presents a virtual element on a display at a virtual element location as an overlay relative to the calculated current object location and in relative proximity to the determined current eyewear location (Cir, Fig. 2 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; Reference discloses the current AR UWB test bed allows testing the operation of advanced augmented reality scenarios (see Fig. 2) with two or more participants wearing Magic Leap or MS Hololens AR head mounted displays (HMD). An UWB sensor that is attached to the headset tracks participant position. As this is an augmented reality mode, the room can be equipped with furniture and different types of natural objects and at the same time be populated with virtual objects and avatars in form of 3D models. By placing a physical UWB sensor at any position in the room, the associated 3D model is moved to a new position. Predefined static objects can be placed before running merged worlds. The HMD device allowing for display of AR objects and avatars in relation to natural objects in the room and the ability to move the associated 3D models in relation to the UWB sensor position interpreted as presenting, with the rendering application, a virtual element on the display as an overlay relative to the calculated current object location and in relative proximity to the determined current eyewear location).  

In regards to claim 11. Cir teaches the system of claim 10.
Cir further discloses
-wherein the current object location comprises a current position and a current orientation, the system further comprising: a second ultra-wideband pulse transmitter coupled to the movable object at a known distance from the pulse transmitter and configured to broadcast a second pulse, wherein the object location application calculates the current orientation based on the broadcast second pulse (Cir, Fig. 2 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 327 and “4 Discussion of UWB Tracking Suitability for Large-Scale AR Solutions” section page 334; Reference at page 327 discloses in recent years, high precision has been achieved in UWB tracking, meaning that this technology could be suitable not only for sports tracking and for logistics, but also for multiple-user collaborative VR/AR environments….UWB utilizes a train of impulses (interpreted as first, second, etc. pulses)…The pulses themselves are very narrow, typically no more than two nanoseconds. Page 334 discloses rotation data is also available as the UWB sensor’s casing contains a 9 axis IMU (Inertial Measurement Unit) [8], which is useful to determine view direction and virtual object orientation for 3D models that are associated with specific UWB sensors…(interpreted as broadcasting a second pulse from a second ultra-wideband pulse transmitter coupled to the movable object at a known distance from the pulse transmitter, wherein the step of calculating a current object location further comprises: calculating the current orientation based on the broadcast second pulse)).   

In regards to claim 13. Cir teaches the system of claim 10.
Cir further discloses
-further comprising: a virtual element library comprising, for each virtual element, a plurality of image assets and a desired size relative to the physical environment (Cir, Figs 3-4 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; References regarding figures illustrate virtual avatar rendered in physical environment as an avatar adjustment panel provides parameters for desired size regarding “scale”. Page 328 discloses it is possible to replace present 3D models with other models from a database (interpreted as virtual element library)), 
-wherein the rendering application presents the virtual element at a current size based on the image assets, the desired size, and the calculated current object location, such that the virtual element appears persistently at the desired size relative to the movable object in the physical environment (Cir, Figs 3-4 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; References regarding figures illustrate virtual avatar rendered in physical environment as an avatar adjustment panel provides parameters for desired size regarding “scale”. Page 328 discloses Newly added models can be adjusted by changing their location, rotation and scale).  

In regards to claim 14. Cir teaches the system of claim 10.
Cir further discloses
-wherein the pulse transmitter comprises a power supply, a pulse generator, a transmitter, an antenna, and a read-only memory (Cir, Figs 3-4 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 327; Reference discloses in recent years, high precision has been achieved in UWB tracking, meaning that this technology could be suitable not only for sports tracking and for logistics, but also for multiple-user collaborative VR/AR environments. Ultra-wideband uses short-range radio communication. Compared to Bluetooth Low Energy and Wi-Fi, position determination is not based on measuring signal strength (Receive Signal Strength Indicator, RSSI), but on a runtime method Time of Flight (ToF) or time-difference-of arrival (TDoA). It measures the time light propagates between an object and several anchors. At least three receivers are required for the exact localization of an object using trilateration. A direct line of sight between the receiver and transmitter is required [7]. UWB utilizes a train of impulses rather than a modulated sine wave to transmit information. The functions of using pulses, transmitting radio communicating interpreted as the UWB or pulse transmitter comprising components that perform these function such as a power supply, a pulse generator, a transmitter, and an antenna. Page 329 discloses use of database regarding 3D models thus interpreted as providing memory) comprising the unique identifier associated with the pulse transmitter, an object identifier associated with the movable object (Cir, Figs 3-4 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 329 and “4 Discussion of UWB Tracking Suitability for Large-Scale AR Solutions” section page 334; Reference discloses use of database regarding 3D models thus interpreted as providing memory for storage. Page 334 discloses rotation data is also available as the UWB sensor’s casing contains a 9 axis IMU (Inertial Measurement Unit) [8], which is useful to determine view direction and virtual object orientation for 3D models that are associated with specific UWB sensors based on their ID numbers. The ID numbers corresponding to the ultra-wide band sensors and the associated objects that can be moved is interpreted as the unique identifiers and object identifiers associated with the pulse transmitter, an object identifier associated with the movable object), 
-and a predefined object mesh comprising known dimensions associated with the movable object (Cir, Figs 3-4 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 329; Reference discloses runtime object management functionality is provided in AR mode. It is possible to replace present 3D models with other models from a database. Newly added models can be adjusted by changing their location, rotation and scale (see Fig. 4). The ability to change 3D object scale indicates the object mesh being rendered with an initial predefined scale or dimensions), 
-wherein the pulse generator is configured to compose the pulse to include the object mesh (Cir, Fig. 2; Reference illustrates objects associated with UWB  sensor (i.e. pulse generator) as the virtual avatar is shown as an object mesh).  

In regards to claim 15. Cir teaches the system of claim 10.
Cir further discloses
-further comprising: a movable object database comprising, for each movable object, the unique identifier associated with the pulse transmitter, an object identifier associated with the movable object (Cir, Figs 3-4 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 329 and “4 Discussion of UWB Tracking Suitability for Large-Scale AR Solutions” section page 334; Reference discloses use of database regarding 3D models thus interpreted as providing memory for storage. Page 334 discloses rotation data is also available as the UWB sensor’s casing contains a 9 axis IMU (Inertial Measurement Unit) [8], which is useful to determine view direction and virtual object orientation for 3D models that are associated with specific UWB sensors based on their ID numbers. The ID numbers corresponding to the ultra-wide band sensors and the associated objects that can be moved is interpreted as the unique identifiers and object identifiers associated with the pulse transmitter, an object identifier associated with the movable object), 
-and a predefined object mesh associated with the movable object (Cir, Fig. 4; Reference illustrates objects associated with UWB  sensor as the virtual avatar is shown as an associated object mesh), 
-wherein the object mesh comprises a set of physical dimensions of the movable object (Cir, Fig. 4; Reference illustrates virtual avatar mesh object associated with a set of physical dimensions regarding the scale parameters shown in the adjustment panel), 
-wherein the object location application calculates the current object location based on the object mesh (Cir, “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; Reference discloses as this is an augmented reality mode, the room can be equipped with furniture and different types of natural objects and at the same time be populated with virtual objects and avatars in form of 3D models. By placing a physical UWB sensor at any position in the room, the associated 3D model is moved to a new position).   

In regards to claim 16. Cir teaches the system of claim 10.
-further comprising: a static mesh associated with the physical environment, wherein the static mesh comprises dimensions associated with a plurality of stationary objects located in the physical environment (Cir, Fig. 2; Reference illustrates placement of recorded static 3D models in predefined coordinates associated with predefined 3D objects within the physical environment), 
-wherein the rendering application presents the virtual element relative to the plurality of stationary objects according to the static mesh (Cir, Fig. 2; Reference illustrates display of virtual avatar in relation to stationary objects regarding the placed static 3D models).   

In regards to claim 18. Cir discloses a non-transitory computer-readable medium storing program code which, when executed, is operative to cause an electronic processor (Cir, Fig. 2) to perform the steps of: 
-pairing an eyewear device with at least two synchronized receivers at fixed receiver locations relative to a physical environment (Cir, Figs. 1 and 5 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 330 and page 327; Reference at page 330 discloses to provide collaboration between two or more participants, all UWB sensor position data should be delivered to all AR HMDs (interpreted as the pairing of eyewear devices regarding HMD’s). Page 327 discloses Ultra-wideband uses short-range radio communication. Compared to Bluetooth Low Energy and Wi-Fi, position determination is not based on measuring signal strength (Receive Signal Strength Indicator, RSSI), but on a runtime method Time of Flight (ToF) or time-difference-of arrival (TDoA). It measures the time light propagates between an object and several anchors. At least three receivers are required for the exact localization of an object using trilateration. Figs. 1 and 5 illustrates the anchors or fixed receiver locations with respect to a physical environment); 
-determining a current eyewear location of the eyewear device relative to a physical environment (Cir, Fig. 2 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; Reference discloses the current AR UWB test bed allows testing the operation of advanced augmented reality scenarios (see Fig. 2) with two or more participants wearing Magic Leap or MS Hololens AR head mounted displays (HMD). An UWB sensor that is attached to the headset tracks participant position); 
-retrieving a current object location of a movable object calculated by the receivers (Cir, “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; Reference discloses as this is an augmented reality mode, the room can be equipped with furniture and different types of natural objects and at the same time be populated with virtual objects and avatars in form of 3D models. By placing a physical UWB sensor at any position in the room, the associated 3D model is moved to a new position (i.e. retrieved current object location of movable objects as determined by UWB)  in response to pulses broadcast (Cir, “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 327; Reference discloses in recent years, high precision has been achieved in UWB tracking, meaning that this technology could be suitable not only for sports tracking and for logistics, but also for multiple-user collaborative VR/AR environments….UWB utilizes a train of impulses…The pulses themselves are very narrow, typically no more than two nanoseconds. The AR/VR application of the HMD implementing the UWB sensor interpreted as using an object location based on the UWB sensor pulse data) from one or more pulse transmitters coupled to the movable object (Cir, “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; Reference discloses by placing a physical UWB sensor at any position in the room, the associated 3D model is moved to a new position); 
-and presenting a virtual element on a display as an overlay relative to the calculated current object location and in relative proximity to the determined current eyewear location (Cir, Fig. 2 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; Reference discloses the current AR UWB test bed allows testing the operation of advanced augmented reality scenarios (see Fig. 2) with two or more participants wearing Magic Leap or MS Hololens AR head mounted displays (HMD). An UWB sensor that is attached to the headset tracks participant position. As this is an augmented reality mode, the room can be equipped with furniture and different types of natural objects and at the same time be populated with virtual objects and avatars in form of 3D models. By placing a physical UWB sensor at any position in the room, the associated 3D model is moved to a new position. Predefined static objects can be placed before running merged worlds. The HMD device allowing for display of AR objects and avatars in relation to natural objects in the room and the ability to move the associated 3D models in relation to the UWB sensor position interpreted as presenting, with the rendering application, a virtual element on the display as an overlay relative to the calculated current object location and in relative proximity to the determined current eyewear location).  

In regards to claim 19. Cir teaches the non-transitory computer-readable medium storing program code of claim 18.
Cir further discloses
-wherein the program code, when executed, is operative to cause the electronic processor to perform the further steps of: storing, in a movable object database, an object identifier (Cir, Figs 3-4 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 329 and “4 Discussion of UWB Tracking Suitability for Large-Scale AR Solutions” section page 334; Reference discloses use of database regarding 3D models thus interpreted as providing memory for storage. Page 334 discloses rotation data is also available as the UWB sensor’s casing contains a 9 axis IMU (Inertial Measurement Unit) [8], which is useful to determine view direction and virtual object orientation for 3D models that are associated with specific UWB sensors based on their ID numbers. The ID numbers corresponding to the ultra-wide band sensors and the associated objects that can be moved is interpreted as object identifiers associated with the movable object), 
-and a predefined object mesh associated with the movable object (Cir, Fig. 4; Reference illustrates objects associated with UWB  sensor as the virtual avatar is shown as an associated object mesh), wherein the object mesh comprises a set of physical dimensions of the movable object (Cir, Fig. 4; Reference illustrates virtual avatar mesh object associated with a set of physical dimensions regarding the scale parameters shown in the adjustment panel); 
-and recording a static mesh associated with the physical environment, wherein the static mesh comprises dimensions associated with a plurality of stationary objects located in the physical environment (Cir, Fig. 2; Reference illustrates placement of recorded static 3D models in predefined coordinates associated with predefined 3D objects within the physical environment), wherein the process of presenting a virtual element further comprises: presenting the virtual element on the display in accordance with the predefined object mesh and the recorded static mesh (Cir, Fig. 2; Reference illustrates display of virtual avatar in relation to stationary objects regarding the placed static 3D models).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 9, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cirulis (July 2020 “Large Scale Augmented Reality for Collaborative Environments”) in view of Mittal (US 2014/0225918 A1, hereinafter referenced “Mittal”).

In regards to claim 3. Cir teaches the method of claim 2.
Cir further discloses
-further comprising: Cir, Fig. 2 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 327 and “4 Discussion of UWB Tracking Suitability for Large-Scale AR Solutions” section page 334; Reference at page 327 discloses in recent years, high precision has been achieved in UWB tracking, meaning that this technology could be suitable not only for sports tracking and for logistics, but also for multiple-user collaborative VR/AR environments….UWB utilizes a train of impulses (interpreted as first, second, etc. pulses)…The pulses themselves are very narrow, typically no more than two nanoseconds. Page 334 discloses rotation data is also available as the UWB sensor’s casing contains a 9 axis IMU (Inertial Measurement Unit) [8], which is useful to determine view direction and virtual object orientation for 3D models that are associated with specific UWB sensors…(interpreted as broadcasting a second pulse from a second ultra-wideband pulse transmitter coupled to the movable object at a known distance from the pulse transmitter, wherein the step of calculating a current object location further comprises: calculating the current orientation based on the broadcast second pulse)).  
Cir does not explicitly disclose but Mittal teaches
-broadcasting a compass signal from a compass coupled to the movable object (Mittal, paragraphs [0043] and [0044]; Reference at paragraph [0043] discloses the HMD 120 may include rotational orientation sensors, such as an electronic compass and accelerometers that can provide data to the device's processor regarding left/right orientation and movement. Collectively, sensors are configured to provide data regarding the up/down and rotational orientation of the HMD 120 (and thus the user's viewing perspective). Paragraph [0044] discloses a distance to the recognized object within the image may be determined from data gathered from the captured image and distance sensors (interpreted as broadcasted compass signal coupled to HMD and movable object regarding recognized object))
Cir and Mittal are combinable because they are in the same field of endeavor regarding AR implemented via HMD’s. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the collaborative AR environment method of Cir to include the gesture based region and volume HMD selection method features of Mittal in order to provide the user with a system that allows for use of ultra wide-band sensor tracking technology in AR application to allow for interaction between multiple users via virtual content as taught by Cir while incorporating gesture based region and volume HMD selection method features of Mittal allowing for implementation of an HMD that can define a Region-of-Interest (ROI) based on a gesture formed by at least one hand of a user and display of multiple virtual objects where tracking of the HMD and user can be performed by sensor components such as a compass as this allows for greater user defined control of virtual object display within an AR environment, applicable to improving the AR environment application as disclosed in Mittal.

In regards to claim 4. Cir teaches the method of claim 2.
Cir further discloses
-further comprising: Cir, Fig. 2 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 327 and “4 Discussion of UWB Tracking Suitability for Large-Scale AR Solutions” section page 334; Reference at page 327 discloses in recent years, high precision has been achieved in UWB tracking, meaning that this technology could be suitable not only for sports tracking and for logistics, but also for multiple-user collaborative VR/AR environments….UWB utilizes a train of impulses (interpreted as first, second, etc. pulses)…The pulses themselves are very narrow, typically no more than two nanoseconds. Page 334 discloses rotation data is also available as the UWB sensor’s casing contains a 9 axis IMU (Inertial Measurement Unit) [8], which is useful to determine view direction and virtual object orientation for 3D models that are associated with specific UWB sensors…(interpreted as broadcasting a second pulse from a second ultra-wideband pulse transmitter coupled to the movable object at a known distance from the pulse transmitter, wherein the step of calculating a current object location further comprises: calculating the current orientation based on the broadcast second pulse)).  
Cir does not explicitly disclose but Mittal teaches
-broadcasting an accelerometer signal from an accelerometer coupled to the movable object (Mittal, paragraphs [0043] and [0044]; Reference at paragraph [0043] discloses the HMD 120 may include rotational orientation sensors, such as an electronic compass and accelerometers that can provide data to the device's processor regarding left/right orientation and movement. Collectively, sensors are configured to provide data regarding the up/down and rotational orientation of the HMD 120 (and thus the user's viewing perspective). Paragraph [0044] discloses a distance to the recognized object within the image may be determined from data gathered from the captured image and distance sensors (interpreted as broadcasted compass signal coupled to HMD and movable object regarding recognized object)),
Cir and Mittal are combinable because they are in the same field of endeavor regarding AR implemented via HMD’s. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the collaborative AR environment method of Cir to include the gesture based region and volume HMD selection method features of Mittal in order to provide the user with a system that allows for use of ultra wide-band sensor tracking technology in AR application to allow for interaction between multiple users via virtual content as taught by Cir while incorporating gesture based region and volume HMD selection method features of Mittal allowing for implementation of an HMD that can define a Region-of-Interest (ROI) based on a gesture formed by at least one hand of a user and display of multiple virtual objects where tracking of the HMD and user can be performed by sensor components such as a compass as this allows for greater user defined control of virtual object display within an AR environment, applicable to improving the AR environment application as disclosed in Mittal.

In regards to claim 9. Cir teaches the method of claim 8.
Cir further discloses

-identifying with a tracking application, Cir, “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; Reference discloses a UWB sensor that is attached to the headset tracks participant position. As this is an augmented reality mode, the room can be equipped with furniture and different types of natural objects and at the same time be populated with virtual objects and avatars in form of 3D models. By placing a physical UWB sensor at any position in the room, the associated 3D model is moved to a new position. Predefined static objects can be placed before running merged worlds); 
-and presenting the virtual element on the display relative to the identified plurality of moving items (Cir, Fig. 2; Reference illustrates display of the virtual avatar in relation to objects associated with the UWB sensors which can be changed based on sensor position).  
Cir does not explicitly disclose but Mittal teaches
-further comprising: capturing frames of video data of the physical environment with a camera coupled to the eyewear device (Mittal, paragraph [0057]; Reference discloses according to one embodiment, once the ROI is identified, a picture and/or video can be capture of the image inside the ROI when the user 110 disengages. For example, if the user continues to maintain the hand gesture after receiving the shape outlining the ROI, such as a camera taking pose, the HMD 120 can be setup to capture the image outlined by the ROI after the user disengages. HMD 120 having cameras in which capturing video of the physical environment is performed regarding user hand gesture is interpreted as capturing frames of video data of the physical environment with a camera coupled to the eyewear device);
-in the captured frames of video data (Mittal, paragraph [0057]; Reference discloses according to one embodiment, once the ROI is identified, a picture and/or video can be capture of the image inside the ROI when the user 110 disengages. For example, if the user continues to maintain the hand gesture after receiving the shape outlining the ROI, such as a camera taking pose, the HMD 120 can be setup to capture the image outlined by the ROI after the user disengages. HMD 120 having cameras in which capturing video of the physical environment is performed regarding user hand gesture is interpreted as capturing frames of video data of the physical environment with a camera coupled to the eyewear device)
Cir and Mittal are combinable because they are in the same field of endeavor regarding AR implemented via HMD’s. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the collaborative AR environment method of Cir to include the gesture based region and volume HMD selection method features of Mittal in order to provide the user with a system that allows for use of ultra wide-band sensor tracking technology in AR application to allow for interaction between multiple users via virtual content as taught by Cir while incorporating gesture based region and volume HMD selection method features of Mittal allowing for implementation of an HMD that can define a Region-of-Interest (ROI) based on a gesture formed by at least one hand of a user and display of multiple virtual objects where tracking of the HMD and user can be performed by sensor components such as a compass as this allows for greater user defined control of virtual object display within an AR environment, applicable to improving the AR environment application as disclosed in Mittal.

In regards to claim 12. Cir teaches the system of claim 11.
Cir further discloses
-further comprising: Cir, Fig. 2 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 327 and “4 Discussion of UWB Tracking Suitability for Large-Scale AR Solutions” section page 334; Reference at page 327 discloses in recent years, high precision has been achieved in UWB tracking, meaning that this technology could be suitable not only for sports tracking and for logistics, but also for multiple-user collaborative VR/AR environments….UWB utilizes a train of impulses (interpreted as first, second, etc. pulses)…The pulses themselves are very narrow, typically no more than two nanoseconds. Page 334 discloses rotation data is also available as the UWB sensor’s casing contains a 9 axis IMU (Inertial Measurement Unit) [8], which is useful to determine view direction and virtual object orientation for 3D models that are associated with specific UWB sensors…(interpreted as broadcasting a second pulse from a second ultra-wideband pulse transmitter coupled to the movable object at a known distance from the pulse transmitter, wherein the step of calculating a current object location further comprises: calculating the current orientation based on the broadcast second pulse)); 
-Cir, Fig. 2 and “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 327 and “4 Discussion of UWB Tracking Suitability for Large-Scale AR Solutions” section page 334; Reference at page 327 discloses in recent years, high precision has been achieved in UWB tracking, meaning that this technology could be suitable not only for sports tracking and for logistics, but also for multiple-user collaborative VR/AR environments….UWB utilizes a train of impulses (interpreted as first, second, etc. pulses)…The pulses themselves are very narrow, typically no more than two nanoseconds. Page 334 discloses rotation data is also available as the UWB sensor’s casing contains a 9 axis IMU (Inertial Measurement Unit) [8], which is useful to determine view direction and virtual object orientation for 3D models that are associated with specific UWB sensors…(interpreted as broadcasting a second pulse from a second ultra-wideband pulse transmitter coupled to the movable object at a known distance from the pulse transmitter, wherein the step of calculating a current object location further comprises: calculating the current orientation based on the broadcast second pulse)).    
Cir does not explicitly disclose but Mittal teaches
-a compass coupled to the movable object and configured to broadcast a compass signal, (Mittal, paragraphs [0043] and [0044]; Reference at paragraph [0043] discloses the HMD 120 may include rotational orientation sensors, such as an electronic compass and accelerometers that can provide data to the device's processor regarding left/right orientation and movement. Collectively, sensors are configured to provide data regarding the up/down and rotational orientation of the HMD 120 (and thus the user's viewing perspective). Paragraph [0044] discloses a distance to the recognized object within the image may be determined from data gathered from the captured image and distance sensors (interpreted as compass coupled to movable object regarding recognized object configured to broadcast signal))
-compass (signal) (Mittal, paragraphs [0043] and [0044]; Reference at paragraph [0043] discloses the HMD 120 may include rotational orientation sensors, such as an electronic compass and accelerometers that can provide data to the device's processor regarding left/right orientation and movement. Collectively, sensors are configured to provide data regarding the up/down and rotational orientation of the HMD 120 (and thus the user's viewing perspective).
-and an accelerometer coupled to the movable object and configured to broadcast an accelerometer signal (Mittal, paragraphs [0043] and [0044]; Reference at paragraph [0043] discloses the HMD 120 may include rotational orientation sensors, such as an electronic compass and accelerometers that can provide data to the device's processor regarding left/right orientation and movement. Collectively, sensors are configured to provide data regarding the up/down and rotational orientation of the HMD 120 (and thus the user's viewing perspective). Paragraph [0044] discloses a distance to the recognized object within the image may be determined from data gathered from the captured image and distance sensors (interpreted as an accelerometer coupled to the movable object and configured to broadcast an accelerometer signal)),
-accelerometer (signal) (Mittal, paragraphs [0043] and [0044]; Reference at paragraph [0043] discloses the HMD 120 may include rotational orientation sensors, such as an electronic compass and accelerometers that can provide data to the device's processor regarding left/right orientation and movement. Collectively, sensors are configured to provide data regarding the up/down and rotational orientation of the HMD 120 (and thus the user's viewing perspective).
Cir and Mittal are combinable because they are in the same field of endeavor regarding AR implemented via HMD’s. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the collaborative AR environment method of Cir to include the gesture based region and volume HMD selection method features of Mittal in order to provide the user with a system that allows for use of ultra wide-band sensor tracking technology in AR application to allow for interaction between multiple users via virtual content as taught by Cir while incorporating gesture based region and volume HMD selection method features of Mittal allowing for implementation of an HMD that can define a Region-of-Interest (ROI) based on a gesture formed by at least one hand of a user and display of multiple virtual objects where tracking of the HMD and user can be performed by sensor components such as a compass as this allows for greater user defined control of virtual object display within an AR environment, applicable to improving the AR environment application as disclosed in Mittal.

In regards to claim 17. Cir teaches the method of claim 16.
Cir further discloses
Cir, “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; Reference discloses a UWB sensor that is attached to the headset tracks participant position. As this is an augmented reality mode, the room can be equipped with furniture and different types of natural objects and at the same time be populated with virtual objects and avatars in form of 3D models. By placing a physical UWB sensor at any position in the room, the associated 3D model is moved to a new position. Predefined static objects can be placed before running merged worlds), -wherein the rendering application presents the virtual element on the display relative to the identified plurality of moving items (Cir, Fig. 2; Reference illustrates display of the virtual avatar in relation to objects associated with the UWB sensors which can be changed based on sensor position).  
Cir does not explicitly disclose but Mittal teaches
-further comprising: a camera coupled to the eyewear device (Mittal, paragraph [0026]; Reference discloses the HMD 120 may comprise a processor, a memory, a display and a camera) and configured to capture frames of video data of the physical environment (Mittal, paragraph [0057]; Reference discloses according to one embodiment, once the ROI is identified, a picture and/or video can be capture of the image inside the ROI when the user 110 disengages. For example, if the user continues to maintain the hand gesture after receiving the shape outlining the ROI, such as a camera taking pose, the HMD 120 can be setup to capture the image outlined by the ROI after the user disengages. HMD 120 having cameras in which capturing video of the physical environment is performed regarding user hand gesture is interpreted as capturing frames of video data of the physical environment with a camera coupled to the eyewear device);
-in the captured frames of video data (Mittal, paragraph [0057]; Reference discloses according to one embodiment, once the ROI is identified, a picture and/or video can be capture of the image inside the ROI when the user 110 disengages. For example, if the user continues to maintain the hand gesture after receiving the shape outlining the ROI, such as a camera taking pose, the HMD 120 can be setup to capture the image outlined by the ROI after the user disengages. HMD 120 having cameras in which capturing video of the physical environment is performed regarding user hand gesture is interpreted as capturing frames of video data of the physical environment with a camera coupled to the eyewear device)
Cir and Mittal are combinable because they are in the same field of endeavor regarding AR implemented via HMD’s. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the collaborative AR environment method of Cir to include the gesture based region and volume HMD selection method features of Mittal in order to provide the user with a system that allows for use of ultra wide-band sensor tracking technology in AR application to allow for interaction between multiple users via virtual content as taught by Cir while incorporating gesture based region and volume HMD selection method features of Mittal allowing for implementation of an HMD that can define a Region-of-Interest (ROI) based on a gesture formed by at least one hand of a user and display of multiple virtual objects where tracking of the HMD and user can be performed by sensor components such as a compass as this allows for greater user defined control of virtual object display within an AR environment, applicable to improving the AR environment application as disclosed in Mittal.

In regards to claim 20. Cir teaches the non-transitory computer-readable medium storing program code of claim 19.
Cir further discloses

-and identifying, Cir, “2. Methods to Clarify Potential Requirements for Collaborative Environments and Engagement of Participants” section page 328; Reference discloses a UWB sensor that is attached to the headset tracks participant position. As this is an augmented reality mode, the room can be equipped with furniture and different types of natural objects and at the same time be populated with virtual objects and avatars in form of 3D models. By placing a physical UWB sensor at any position in the room, the associated 3D model is moved to a new position. Predefined static objects can be placed before running merged worlds); 
-wherein the process of presenting a virtual element further comprises: presenting the virtual element on the display relative to the identified plurality of moving items (Cir, Fig. 2; Reference illustrates display of the virtual avatar in relation to objects associated with the UWB sensors which can be changed based on sensor position).  
Cir does not explicitly disclose but Mittal teaches
-wherein the program code, when executed, is operative to cause the electronic processor to perform the further steps of: capturing frames of video data of the physical environment with a camera coupled to the eyewear device (Mittal, paragraph [0057]; Reference discloses according to one embodiment, once the ROI is identified, a picture and/or video can be capture of the image inside the ROI when the user 110 disengages. For example, if the user continues to maintain the hand gesture after receiving the shape outlining the ROI, such as a camera taking pose, the HMD 120 can be setup to capture the image outlined by the ROI after the user disengages. HMD 120 having cameras in which capturing video of the physical environment is performed regarding user hand gesture is interpreted as capturing frames of video data of the physical environment with a camera coupled to the eyewear device); 
-in the captured frames of video data (Mittal, paragraph [0057]; Reference discloses according to one embodiment, once the ROI is identified, a picture and/or video can be capture of the image inside the ROI when the user 110 disengages. For example, if the user continues to maintain the hand gesture after receiving the shape outlining the ROI, such as a camera taking pose, the HMD 120 can be setup to capture the image outlined by the ROI after the user disengages. HMD 120 having cameras in which capturing video of the physical environment is performed regarding user hand gesture is interpreted as capturing frames of video data of the physical environment with a camera coupled to the eyewear device)
Cir and Mittal are combinable because they are in the same field of endeavor regarding AR implemented via HMD’s. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the collaborative AR environment method of Cir to include the gesture based region and volume HMD selection method features of Mittal in order to provide the user with a system that allows for use of ultra wide-band sensor tracking technology in AR application to allow for interaction between multiple users via virtual content as taught by Cir while incorporating gesture based region and volume HMD selection method features of Mittal allowing for implementation of an HMD that can define a Region-of-Interest (ROI) based on a gesture formed by at least one hand of a user and display of multiple virtual objects where tracking of the HMD and user can be performed by sensor components such as a compass as this allows for greater user defined control of virtual object display within an AR environment, applicable to improving the AR environment application as disclosed in Mittal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619